Citation Nr: 1414652	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  05-03 257A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial disability rating in excess of 50 percent from September 30, 2004, to December 27, 2008, and in excess of 30 percent from December 28, 2008 to April 29, 2009, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to August 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2004 decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2007 and March 2009, the Board remanded the appeal for further evidentiary development.  

In an August 2009 decision, the Board denied entitlement to an evaluation in excess of 30 percent throughout the appeal.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2010 order, the Court granted a joint motion for remand, remanding the appeal to the Board for consideration of staged ratings from September 2004 through April 2009.  The parties agreed that the Veteran was not entitled to a rating in excess of 30 percent prior to September 30, 2004, and from April 30, 2009.  

In a February 2011 decision, the Board granted a 50 percent rating for PTSD from September 30, 2004, to December 27, 2008, but denied a rating in excess of 30 percent from December 28, 2008, to April 29, 2009.  The Veteran again appealed the Board decision to the Court.  In an October 2011 order, the Court granted a joint motion for remand, remanding the appeal to the Board for it to provide adequate reasons and bases for its finding that the Veteran was not entitled to a rating in excess of 50 percent from September 30, 2004, to December 27, 2008, and to allow the RO to review in the first instance evidence submitted by the Veteran prior to the promulgation of the Board decision.  The parties agreed that the portion of the decision granting a 50 percent rating from September 30, 2004, to December 27, 2008, should not be disturbed.  

The appeal was again remanded by the Board in May 2012, and has now been returned for further appellate action.  

Lastly, in March 2009, the Veteran testified during a videoconference hearing before an Acting Veterans Law Judge.  During the appeal, the Acting Veterans Law Judge who held the hearing retired.  In January 2012, the Board issued a letter to the Veteran informing him of this circumstance and that he had a right to a new hearing before the Veterans Law Judge who would decide his case.  In February 2012, the Veteran's attorney replied that the Veteran wishes to waive his right to a hearing.  Thus, the Board will proceed with the adjudication of the appeal.

The appeal is REMANDED to the VA RO.  VA will notify the Veteran if further action is required.


REMAND

In the May 2012 remand, the Board requested that, "All necessary special studies or tests, to include psychological testing and evaluation, particularly the Minnesota Multiphasic Personality Inventory (MMPI), should be accomplished.  In other words, the MMPI test should be completed."  See page 5.  In the May 2013 VA examination report, the examiner wrote, "The MMPI is not available in the North Florida South Georgia Compensation & Pension Clinic at this time."  There was no explanation by the RO why the Veteran could not be sent to a different VA facility or undergo the test by a private professional in order to have this testing done.  Thus, the RO should consider other means to have the testing completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Additionally, while there are multiple medical opinions of record, both by private and VA practitioners, the level of functioning described in the opinions is in significant conflict.  For example, in an August 2013 disability benefits questionnaire, Dr. WK, PhD, reported that the Veteran has near continuous panic; impairment of short and long term memory; intermittently illogical, obscure, or irrelevant speech; and disorientation to time and place.  By contrast, a VA psychologist who evaluated the Veteran in May 2013 reported that the Veteran did not have near continuous panic; impairment of short and long term memory; intermittently illogical, obscure, or irrelevant speech; or disorientation to time and place.  The Board recognizes that the Veteran's attorney reports that the Veteran minimizes his symptoms to mental health professionals who are unfamiliar with his situation.  However, this does not explain why symptoms such as disorientation and near continuous panic would be noted by one practitioner and not another.  Further evaluation is required to reconcile the conflicting opinions.  

Given the above, the Veteran should be scheduled for a psychiatric evaluation by a board of two psychiatrists.  Detailed instructions are provided below. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a psychiatric examination by a board of two psychiatrists to determine the current level of severity of his PTSD.  The psychiatrists should review the relevant portions of the claims file (both the paper and virtual files), and the examination report should contain a notation that the psychiatrists reviewed the claims file.  All necessary special studies or tests, to include psychological testing and evaluation, particularly the Minnesota Multiphasic Personality Inventory (MMPI), should be accomplished.  In other words, the MMPI test should be completed.  Any other testing deemed warranted by the psychiatrists should also be completed.  The psychiatrists are further asked to specifically address whether the Veteran is prevented from securing and following substantially gainful employment due to the service-connected PTSD, taking into account his education and work experience but not his age.  See VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability, which is located in Volume 2 of the claims file, showing the Veteran has a college degree and worked for General Motors from 1967 to 2003.  In the April 2009 VA examination report, it shows that the examiner noted the Veteran retired because he was, "Eligible by age or duration of work."  See report, which is located in Volume 1 of the claims file on page 6.

The examining psychiatrists should provide a complete rationale for all conclusions reached.

**The Board notes that in the May 2013 VA examination report, the examiner wrote, "The MMPI is not available in the North Florida South Georgia Compensation & Pension Clinic at this time."  There was no explanation by the RO why the Veteran could not be sent to a different VA facility or undergo the test by a private professional in order to have this testing done.  Thus, the RO should consider other means to have the testing completed.**

2.  Readjudicate the claims for entitlement to an initial disability rating in excess of 50 percent from September 30, 2004, to December 27, 2008, and in excess of 30 percent from December 28, 2008, to April 29, 2009, for PTSD, and entitlement to a TDIU.  This review should include consideration of all additional evidence added to the claims file since the issuance of the June 2013 supplemental statement of the case.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be provided a supplemental statement of the case and given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

